MEMORANDUM **
Plaintiff Yusuf B. Sa’ad appeals from the district court’s judgment after the jury returned a verdict in favor of the Government on Sa’ad’s claim of racial discrimination by his employer, the Bureau of Prisons. We have jurisdiction under 28 U.S.C. § 1291. We conclude that Sa’ad’s arguments lack merit. We affirm.
The facts of the case are known to the parties, and we do not repeat them below.
Sa’ad argues that the district court abused its discretion in granting in part the Government’s motion in limine. A district court’s evidentiary rulings are “reviewed for abuse of discretion, and the appellant is additionally required to establish that the error was prejudicial.” Tritchler v. County of Lake, 358 F.3d 1150, 1155 (9th Cir.2004). The district court did not abuse its discretion in limiting Sa’ad from presenting certain testimony in his case in chief.1
Sa’ad’s argument that his trial counsel provided ineffective assistance lacks merit. See Nicholson v. Rushen, 767 F.2d 1426, 1427 (9th Cir.1985) (“Generally, a plaintiff in a civil case has no right to effective assistance of counsel.”).
To the extent Sa’ad argues that the jury’s verdict is not supported by substantial evidence, we disagree. See Watec Co. v. Liu, 403 F.3d 645, 651 n. 5 (9th Cir.*4412005) (“A jury’s verdict must be upheld if supported by substantial evidence.”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.


. Contrary to Sa’ad's assertions, the district court did not preclude Sa'ad from calling any witnesses.